t c summary opinion united_states tax_court robert t and jennifer l bailey petitioners v commissioner of internal revenue respondent docket no 6774-08s filed date robert t and jennifer l bailey pro sese a gary begun for respondent chiechi judge this case is before the court on respon- dent’s motion for summary_judgment respondent’s motion we shall grant respondent’s motion petitioners filed the petition in this case pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case background the record establishes and or the parties do not dispute the following petitioners resided in michigan at the time they filed the petition in this case petitioners purchased certain real_property around date in order to make that purchase in mid-date petitioner jennifer l bailey ms bailey who was born in requested a distribution from a qualified_retirement_plan known as charfoos christensen p c 401k plan trust in which she was a participant ms bailey’s sec_401 plan petitioner robert t bailey consented to ms bailey’s request for a distri- bution from ms bailey’s sec_401 plan sometime shortly after ms bailey requested a distribution from ms bailey’s sec_401 plan and before date she received a distribution of dollar_figure from that plan ms bailey’s sec_401 plan distribution 1hereinafter all section references are to the internal_revenue_code code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure petitioners filed form_1040 u s individual_income_tax_return for their taxable_year return in that return petitioners included in gross_income the dollar_figure distribution that ms bailey received from ms bailey’s sec_401 plan petitioners did not report in the return that they are subject_to the 10-percent additional tax imposed by sec_72 on early distributions from qualified_retirement_plans 10-percent additional tax respondent issued a notice_of_deficiency to petitioners for their taxable_year notice in that notice respon- dent determined that petitioners are subject_to the 10-percent additional tax with respect to ms bailey’s sec_401 plan distribution in the petition petitioners gave the following reasons for their disagreement with respondent’s determination in the notice that petitioners are subject_to the 10-percent additional tax on ms bailey’s sec_401 plan distribution we disagree because we used the money in a reinvestment into our house that we bought as first time home buy- ers our current mortgage is fha we used the money for home inspection and down payment reproduced literally discussion the court may grant summary_judgment where there is no genuine issue of material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir we conclude that there is no genuine issue of material fact regard- ing the question raised in respondent’s motion sometime between mid-february and the end of date ms bailey received a distribution of dollar_figure from ms bailey’s sec_401 plan in their return petitioners included that distribution in gross_income however they did not report in that return that they are subject_to the 10-percent additional tax with respect to ms bailey’s sec_401 plan distribu- tion in support of their disagreement with respondent’s determi- nation in the notice that they are subject_to the 10-percent additional tax petitioners alleged in the petition that they used ms bailey’s sec_401 plan distribution in order to buy their first home sec_72 provides sec_72 annuities certain proceeds of endowment and life_insurance contracts t 10-percent additional tax on early distribu- tions from qualified_retirement_plans -- imposition of additional tax --if any taxpayer receives any amount from a qualified_retirement_plan as defined in sec_4974 the taxpayer’s tax under this chapter for the 2although the court ordered petitioners to file a response to respondent’s motion petitioners failed to do so taxable_year in which such amount is received shall be increased by an amount equal to per- cent of the portion of such amount which is includible in gross_income sec_72 provides certain exceptions to the percent additional tax imposed by sec_72 as pertinent here sec_72 excepts from that tax the following f distributions from certain plans for first home purchases --distributions to an individual from an individual_retirement_plan which are qualified first- time homebuyer distributions as defined in paragraph distributions shall not be taken into account under the preceding sentence if such distributions are described in subparagraph a c d or e or to the extent paragraph does not apply to such distri- butions by reason of subparagraph b the exception in sec_72 applies only to certain distributions to an individual from an individual_retirement_plan sec_7701 defines the term individual retire- ment plan for purposes of the code to mean an individual retire- ment account described in sec_408 and an individual_retirement_annuity described in sec_408 a retirement_plan that is described in sec_401 and k is not an individual_retirement_plan as defined in sec_7701 it is undisputed that the distribution of dollar_figure that ms bailey received in was from ms bailey’s sec_401 plan and that that plan is described in sec_401 and k we conclude that ms bailey did not receive a distribution from an individual_retirement_plan within the meaning of sec_7701 we further conclude that ms bailey’s sec_401 plan distribution is not a distribution described in sec_72 and that the exception in sec_72 does not apply to that distribution we hold that for their taxable_year petitioners are subject_to the 10-percent additional tax with respect to ms bailey’s sec_401 plan distribution we have considered all of the contentions and arguments of petitioners that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing an appropriate order and decision for respondent will be entered
